 
 
I 
111th CONGRESS 1st Session 
H. R. 4205 
IN THE HOUSE OF REPRESENTATIVES 
 
December 3, 2009 
Mr. Loebsack (for himself, Mr. Boswell, Mr. Latham, Mr. Braley of Iowa, and Mr. King of Iowa) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To extend certain housing-related deadlines in the Heartland Disaster Tax Relief Act of 2008. 
 
 
1.Extension of special rules for use of retirement fundsSection 702(d)(10) of the Heartland Disaster Tax Relief Act of 2008 (Public Law 110–343; 122 Stat. 3916) is amended— 
(1)by striking January 1, 2010 both places it appears and inserting January 1, 2011, and 
(2)by striking December 31, 2009 both places it appears and inserting December 31, 2010. 
2.Extension of exclusion of certain cancellation of indebtedness incomeSection 702(e)(4)(C) of the Heartland Disaster Tax Relief Act of 2008 (Public Law 110–343; 122 Stat. 3918) is amended by striking January 1, 2010 and inserting January 1, 2011. 
 
